368 F.2d 998
William Alfred JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 23507.
United States Court of Appeals Fifth Circuit.
November 28, 1966.

William O. Braecklein, Dallas, Tex., for appellant.
B. H. Timmins, Jr., Asst. U. S. Atty., Dallas, Tex., Melvin M. Diggs, U. S. Atty., James F. Gaulding, Asst. Regional Counsel, Internal Revenue Service, Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant seeks relief from a judgment of conviction and sentence for the possession and operation of an unregistered still used in the manufacture of spirits. He contends that the indictment did not state an offense and that evidence used in his prosecution had been obtained by an unlawful search and seizure. There is no merit in either contention. The judgment of conviction and sentence is


2
Affirmed.